DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is being considered by the examiner.

Claim Objections
Claims 8 and 18  are objected to because of the following informalities:
Regarding Claim 8, in the preamble, the word “the” should precede “sensor”. 
Regarding Claim 18, Line 10, the recitation “resistance value” is duplicated. 
Regarding Claim 18, Line 16, the recitation “resistance value” is duplicated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 103558260 A, Pub. Date February 5, 2014, herein Lin).
Regarding Claim 1, Lin teaches:

    PNG
    media_image1.png
    297
    287
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    211
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    711
    media_image3.png
    Greyscale

A sensor module (Fig 2, ¶[0021] Figure 2 is a schematic diagram of the semiconductor gas sensor test when a variable load resistance is selected.) comprising:
a sensor (RS, Fig 2, ¶[0033] semiconductor gas sensor resistance RS) configured to sense gas in air (¶[0033] There is a corresponding relationship between the load resistance voltage VRL and the semiconductor gas sensing element resistance RS, that is, there is a certain corresponding relationship with the gas concentration.; ¶[0004] A semiconductor gas sensor is a chemical sensor sensitive to a certain gas, which can change the resistance of the sensitive film with the concentration of the external gas or the type of gas.);
a load resistor (RL, Fig 2, ¶[0031] load resistance RL) connected to the sensor (RS, Fig 2); and
a processor (¶[0017] the controller; the controller is not shown in the figures) configured to determine (see explanation below) a gas concentration of the gas in the air (In original reference document in the table in ¶[0052], the gas concentrations are shown in the first row) based on (see explanation below) an internal resistor of the sensor (RS, Fig 2) and the load resistor (RL, Fig 2), wherein 
the processor (¶[0017] the controller) is configured to obtain an electrical conductivity change amount (see explanation below) of the sensor and adjust a load resistance value (¶[0017] The load resistance is an adjustable resistance, and its resistance value is controlled and adjusted by the controller.) of the load resistor (RL, Fig 2) based on the electrical conductivity change amount (see explanation below).

Lin teaches in ¶[0051] that the circuit in Figure 2 and controller (not shown) work together to determine the gas concentration sensed by the resistive sensor RS. Instead of using the value of the voltage across the load resistor -- VRL -- to determine the gas concentration, Lin adjusts the load resistor resistance RL such that becomes equal to or within 1kΩ of the resistance of RS. When RL and RS are equal or close to equal, then VRL will become half of test loop voltage VC. Since VC is 5 volts, then the controller would adjust the resistance of RL to achieve a voltage VRL of approximately 2.500 volts. 
In Table 1 shown in ¶[0052] of the original reference document, the sensor is exposed to a gas concentration of 212.60ppm, and the sensor resistance of RS becomes 334.828kΩ. The controller then adjusts the resistance of RL so that it becomes 335kΩ, and then VRL becomes 2.501 volts. [2.501 = 5 * (335/334.828+335)]. A resistance of RL at 335kΩ is correlated with a gas concentration at or near 212.60ppm.
Subsequently, when the sensor is exposed to a gas concentration of 1063.00ppm, the sensor resistance becomes 136.413kΩ. Before the controller adjusts RL, VRL deviates from 2.500 volts. For the sake of explanation, assuming that the concentration of gas exposed to the sensor instantaneously changed from 212.60ppm to 1063.00ppm, and the sensor resistance RS changed from 334.828kΩ to 136.413kΩ, while RL stays at 334.828kΩ, VRL would instantaneously go from 2.501 volts to 3.553 volts. [3.553 = 5 * (335/(136.413+335))] The controller would then adjust RL, such that VRL would go back to 2.500 volts and RL would match or come within 1kΩ of the current value of RS. Thus, RL would be adjusted to 136kΩ.
The difference between VRL before the controller gets an opportunity to change the resistance of RL and the targeted value of 2.500 volts is indicative of 'an electrical conductivity change amount' as recited in the claim. In this example, that difference would be -1.052 volts. [-1.052 = 2.501 - 3.553] Or, in other words, -1.052 volts is indicative of the 'electrical conductivity change amount'. -1.052 volts is indicative of the 'electrical conductivity change amount' because this amount occurs because of the change in resistance/conductance of sensor resistance RS. The controller adjusts RL so that the difference of -1.052 volts becomes 0.000 volts, that is, so that VRL goes from 3.553 volts to 2.500 volts. The value that RL becomes when VRL goes back to 2.500 volts is the same or within 1kΩ of the value of RS, and that value of RL is correlated with the concentration level of the detected gas, which is 1063.00ppm.
When the difference is negative, such as -1.052 volts, then the resistance of RL is decreased and when the difference is positive, then the resistance of RL is increased.
The Examiner notes that the Applicant throughout the Specification and Claims uses the term 'conductivity'. Usually conductivity has the units of siemens per meter. In ¶[0070] of the Instant Specification the conductivity has a value that is expressed in siemens, which is the inverse of ohms. The Examiner notes that Applicant can be their own lexicographer. (see MPEP 2111.01 IV A)

Regarding Claims 2, 4, 10, 11, 16 and 17, Lin teaches:
[Claim 2] the processor (¶[0017] the controller) is configured to determine the electrical conductivity change amount (see explanation given with Claim 1, 1.052 volts) based on a difference (-1.052 = 2.501 - 3.553) between a first output value measured (2.501 volts) in a first condition by the sensor (212.60ppm) and a second output value measured (3.553 volts) in a second condition by the sensor (1063.00ppm).

[Claim 4] the processor (¶[0017] the controller) is configured to decrease the load resistance value (In Table 1 in ¶[0052] the load resistance changes from 675kΩ to 631kΩ.) based on an increase of the electrical conductivity change amount (When the concentration of gas at the sensor increases, the conductivity of the sensor increases and its resistance decreases, and this change in conductivity/resistance is detected as a change in VRL, and specifically an increase of VRL.).

[Claim 10] the processor (¶[0017] the controller; the controller is not shown in the figures) is configured to, based on a use time of the sensor exceeding a set time after the load resistance value is adjusted, re-obtain the electrical conductivity change amount of the sensor and then change the load resistance value (see explanation below).
Lin in ¶[0007] teaches: "The technical problem to be solved by the present invention is to provide a method and a system for improving the dynamic detection sensitivity of a semiconductor resistive gas sensor element, which indirectly improves the test accuracy on the basis of effectively improving the dynamic detection sensitivity of the semiconductor resistance gas sensor element, and enables Real-time detection of gas concentration."
The "real-time detection of gas concentration" involves the constant checking of voltage VRL, checking the difference between VRL and 2.500 volts, and changing the resistance of RL based on the difference between VRL and 2.500 volts and rechecking voltage VRL, iteratively. Therefore, every time that the load resistance value is adjusted, the difference between VRL and 2.500 volts, which indicates the electrical conductivity change amount as explained in Claim 1, is checked. The "use time of the sensor" is the time between checking VRL and adjusting RL and the “set time after the load resistance is adjusted” is the time between adjusting RL and checking VRL. 

[Claim 11] the sensor is configured to apply a division voltage to the processor (¶[0017] The voltage across the load resistor is connected to the controller through the acquisition circuit.), the division voltage corresponding to a ratio between an internal resistance value of the internal resistor and a sum of the internal resistance value and the load resistance value (¶[0031] VRL = IC*RL = (RL/(RS+RL))*VC; This calculation of VRL as taught by Lin corresponds to the claimed ratio of RS/(RS+RL) because the claimed ratio is equal to (VC-VRL)/VC).

[Claim 16] A method for sensing gas in air using a sensor module (Fig 2, ¶[0021] Figure 2 is a schematic diagram of the semiconductor gas sensor test when a variable load resistance is selected.) that includes a sensor (RS, Fig 2, ¶[0033] semiconductor gas sensor resistance RS) configured to sense the gas in the air (¶[0033] There is a corresponding relationship between the load resistance voltage VRL and the semiconductor gas sensing element resistance RS, that is, there is a certain corresponding relationship with the gas concentration.; ¶[0004] A semiconductor gas sensor is a chemical sensor sensitive to a certain gas, which can change the resistance of the sensitive film with the concentration of the external gas or the type of gas.), a load resistor (RL, Fig 2, ¶[0031] load resistance RL) connected to the sensor, and a processor (¶[0017] the controller; the controller is not shown in the figures) connected (¶[0017] The voltage across the load resistor is connected to the controller through the acquisition circuit.) to the sensor (RS, Fig 2, ¶[0033] semiconductor gas sensor resistance RS) and the load resistor (RL, Fig 2, ¶[0031] load resistance RL), the method comprising:
obtaining a first output value (2.501 volts; In Table 1 shown in ¶[0052] of the original reference document, the sensor is exposed to a gas concentration of 212.60ppm, and the sensor resistance of RS becomes 334.828kΩ. The controller then adjusts the resistance of RL so that it becomes 335kΩ, and then VRL becomes 2.501 volts. [2.501 = 5 * (335/334.828+335)]. A resistance of RL at 335kΩ is correlated with a gas concentration at or near 212.60ppm.) measured by the sensor (RS, Fig 2) in a first condition (212.60ppm);
obtaining a second output value (3.553 volts; Subsequently, when the sensor is exposed to a gas concentration of 1063.00ppm, the sensor resistance becomes 136.413kΩ. Before the controller adjusts RL, VRL deviates from 2.500 volts. For the sake of explanation, assuming that the concentration of gas exposed to the sensor instantaneously changed from 212.60ppm to 1063.00ppm, and the sensor resistance RS changed from 334.828kΩ to 136.413kΩ, while RL stays at 334.828kΩ, VRL would instantaneously go from 2.501 volts to 3.553 volts. [3.553 = 5 * (335/(136.413+335))] The controller would then adjust RL, such that VRL would go back to 2.500 volts and RL would match or come within 1kΩ of the current value of RS. Thus, RL would be adjusted to 136kΩ.) measured by the sensor (RS, Fig 2) in a second condition (1063.00ppm);
determining an electrical conductivity change amount The difference between VRL before the controller gets an opportunity to change the resistance of RL and the targeted value of 2.500 volts is indicative of 'an electrical conductivity change amount' as recited in the claim. In this example, that difference would be -1.052 volts. [-1.052 = 2.501 - 3.553] Or, in other words, -1.052 volts is indicative of the 'electrical conductivity change amount'. -1.052 volts is indicative of the 'electrical conductivity change amount' because this amount occurs because of the change in resistance of sensor resistance RS.) based on a difference (-1.052 volts. [-1.052 = 2.501 - 3.553])  between the first output value (2.501 volts) and the second output value (3.553 volts); and
setting a resistance value (The controller adjusts RL so that the difference of -1.052 volts becomes 0.000 volts, that is, so that VRL goes from 3.553 volts to 2.500 volts. The value that RL becomes when VRL goes back to 2.500 volts is the same or within 1kΩ of the value of RS, and that value of RL is correlated with the concentration level of the detected gas, which is 1063.00ppm.) of the load resistor (RL, Fig 2) based on the electrical conductivity change amount (-1.052 volts).

[Claim 17] based on setting the resistance value (The controller adjusts RL so that the difference of -1.052 volts becomes 0.000 volts, that is, so that VRL goes from 3.553 volts to 2.500 volts. The value that RL becomes when VRL goes back to 2.500 volts is the same or within 1kΩ of the value of RS.) of the load resistor (RL, Fig 2), 
determining a gas concentration of the gas (The value that RL becomes when VRL goes back to 2.500 volts is the same or within 1kΩ of the value of RS, and that value of RL is correlated with the concentration level of the detected gas, which is 1063.00ppm.) based on the resistance value of the load resistor (RL, Fig 2) and a resistance value of an internal resistor of the sensor (RS, Fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nakagawa et al. (US Pre-Grant Pub 2013/0019655 A1, Pub. Date January 24, 2013, herein Nakagawa).
Regarding Claim 3, Lin teaches:
the first condition is a state in which the sensor (RS, Fig 2) is disposed (¶[0055] Test the voltage of an ethanol sensor under different concentrations of ethanol, and calculate the resistance value of the ethanol sensor according to formula (2)) in a... space having a first gas concentration of the gas (¶[0052] Table 1, 212.60ppm) within a preset clean range (As per the New Jersey Department of Health Hazardous Substance Fact Sheet for Ethyl Alcohol (Ethanol), OSHA considers the legal airborne permissible exposure limit (PEL) of ethanol to be 1,000 ppm averaged over an 8-hour workshift, so 212.60ppm is within a clean range), and wherein 
the second condition is a state in which the sensor (RS, Fig 2) is disposed in a... space having a second gas concentration of the gas (¶[0052] Table 1, 1063.00ppm) within a contamination range that is set to include greater gas concentrations of the gas than the preset clean range (As per the New Jersey Department of Health Hazardous Substance Fact Sheet for Ethyl Alcohol (Ethanol), OSHA considers the legal airborne permissible exposure limit (PEL) of ethanol to be 1,000 ppm averaged over an 8-hour workshift, so 1063.00ppm is within a contamination range).

Liu does not explicitly teach the states being defined by being in different spaces:
a first space and a second space

However, Nakagawa teaches:
a first space (113, Fig 3, ¶[0100] a reference oxygen chamber 113) and a second space (89, Fig 3, ¶[0094] a gas-to-be-measured (GM), e.g., exhaust gas, is introduced into the first measuring chamber 89)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Nakagawa by having a first and second space because it is a known technique that yields the predictable result of ensuring that measurements of varying concentrations of gas in oxygen do not interfere with each other.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nyce ("Linear Position Sensors Theory and Application"; Pub. Date 2004; Wiley & Sons; Chapter 3).
Regarding Claims 7 and 14, Lin teaches changing the resistance of the load resistor according to the electrical conductivity change amount. Please see the rejection of Claim 1 for more details.

Lin does not teach an analog potentiometer as the load resistor:
[Claim 7] the load resistor comprises:
a resistor element; and
a contactor defining at least one of a length of the resistor element or a cross-sectional area of the resistor element, and
wherein the processor is connected to the contactor and configured to move the contactor relative to the resistor element

[Claim 14] the contactor defines a first portion of the resistor element that carries a current and a second portion of the resistor element that does not carry the current, and
move the contactor relative to the resistor element to thereby vary lengths or areas of the first portion and the second portion of the resistor element.

However, Nyce teaches:
[Claim 7] the load resistor (p[50] Fig 3.2 Rod-type resistive linear position sensor construction) comprises:
a resistor element (Resistive element, Fig 3.2); and
a contactor (Wiper fingers, Fig 3.2) defining at least one of a length of the resistor element (Resistive element, Fig 3.2) or a cross-sectional area of the resistor element, and
wherein the processor is connected to the contactor (Wiper fingers, Fig 3.2) and configured to move (p[50] As the wiper slides along the track in the housing and makes electrical contact with the resistive element, it also contacts a conductor that runs parallel to the resistive element. The wiper provides electrical connection between the selected point on the resistive element and the parallel conductor.) the contactor (Wiper fingers, Fig 3.2) relative to the resistor element (Resistive element, Fig 3.2) 

[Claim 14] the contactor (p[50] Wiper fingers, Fig 3.2) defines a first portion of the resistor element that carries a current (Portion of Resistive element between Wiper fingers and Bearing and seal, Fig 3.2) and a second portion of the resistor element that does not carry the current (Portion of Resistive element between Wiper fingers and the side of the Housing on the opposite side of the Bearing and seal), and
move the contactor (Wiper fingers, Fig 3.2) relative to the resistor element (Resistive element, Fig 3.2) to thereby vary lengths or areas of the first portion and the second portion of the resistor element (p[51] The conductor becomes the connection point for external circuits to connect to the various positions selected along the resistive element.).

The Examiner is combining Lin in view of Nyce by substituting the digital potentiometer of Lin with the analog linear potentiometer of Nyce and providing the potentiometer with Nyce with an analog signal that corresponds to the electrical conductivity change amount. The electrical conductivity change amount is explained in Claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Nyce by having the load resistor comprises: a resistor element; and a contactor defining at least one of a length of the resistor element or a cross-sectional area of the resistor element, and wherein the processor is connected to the contactor and configured to move the contactor relative to the resistor element and the contactor defines a first portion of the resistor element that carries a current and a second portion of the resistor element that does not carry the current, and move the contactor relative to the resistor element to thereby vary lengths or areas of the first portion and the second portion of the resistor element because using an analog potentiometer is a known technique that yields the predictable result of allowing the resistance of the load resistor to be set much closer to the resistance of the sensor resistor than a digital potentiometer that may set the resistance of the load resistor to be as much as 500 Ohms different from the resistance of the sensor resistor.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gon et al. (JP H1082755 A, Pub. Date March 31, 1998, herein Gon).
Regarding Claims 8 and 15, Lin teaches:
[Claim 8] the processor (¶[0017] the controller) is configured to obtain the electrical conductivity change amount based on a change amount (see explanation in Claim 1; when the resistance of RS changes, then VRL changes, and the change of VRL is indicative of 'an electrical conductivity change amount'.) of an internal resistance of the sensing member (RS, Fig 2).

[Claim 15] the internal resistor (RS, Fig 2) and the load resistor (RL, Fig 2) are connected to each other electrically in series, 
the heater comprises a heater resistor (resistor connected between terminals of VH, Fig 2)

Lin does not teach the specific physical structure of the sensor:
[Claim 8] sensor comprises:
a substrate;
a sensing member disposed on a first surface of the substrate; and
a heater disposed on a second surface of the substrate opposite to the first surface, 

[Claim 15] the heater… is connected to the internal resistor and the load resistor electrically in parallel.

However, Gon teaches:

    PNG
    media_image4.png
    200
    415
    media_image4.png
    Greyscale

[Claim 8] sensor (Fig 1A, 2A, ¶[0002] FIGS. 1A and 1B schematically show the structure of a typical semiconductor type gas sensor. In particular, FIG. 1A shows a thick film type… The above thick film type gas sensor is connected as shown in FIG. 2A.) comprises:
a substrate (1, Fig 1A, ¶[0002] substrate 1);
a sensing member (3, Fig 1A, 2A, ¶[0002] sensing unit 3) disposed on a first surface of the substrate (top surface of 1, Fig 1A); and
a heater (2, Fig 1A, 2A, ¶[0002] heater 2) disposed on a second surface of the substrate (bottom surface of 1, Fig 1A) opposite to the first surface (top surface of 1, Fig 1A), 

[Claim 15] the heater (2, Fig 2A)… is connected to the internal resistor (3, Fig 2A) and the load resistor (VR0, Fig 2) electrically in parallel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Gon by having sensor comprises: a substrate; a sensing member disposed on a first surface of the substrate; and a heater disposed on a second surface of the substrate opposite to the first surface and the heater is connected to the internal resistor and the load resistor electrically in parallel because it is a known technique to use a single voltage source for both the heater and the sensor as it yields the predictable result of reducing the number of voltage sources required in the circuit and the overall complexity of the circuit.
Allowable Subject Matter
Claims 5, 6, 9, 12, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome any Claim Objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the prior art of record fails to teach or suggest singly or in combination a sensor module comprising:
“a non-transitory memory configured to store variable resistance information that comprises a plurality of load resistance values and a plurality of electrical conductivity change amounts mapped to the plurality of load resistance values, respectively, wherein
the processor is configured to, based on the variable resistance information, determine one of the plurality of load resistance values corresponding to the electrical conductivity change amount” in combination with the other limitations of the Claim.
Lin does not map the electrical conductivity change amounts to load resistance values. Instead, Lin adjusts the load resistance based on the difference between the voltage VRL and 2.500 volts. The greater the difference, the more the load resistance is changed. There is no setting of a specific load resistance associated with a specific voltage difference.
It would be improper to modify Lin in order to have such a mapping of a specific load resistance with a specific load resistance as it would change the principle of operation of the primary reference.
Claim 13 is objected to as being dependent on rejected Claim 5.

Regarding Claim 6, the prior art of record fails to teach or suggest singly or in combination a sensor module comprising:
“based on the electrical conductivity change amount corresponding to an average change amount, set the load resistance value to a preset standard resistance value;
based on the electrical conductivity change amount being greater than the average change amount, decrease the load resistance value to a first value that is less than the preset standard resistance value by a ratio corresponding to a difference between the electrical conductivity change amount and the average change amount; and
based on the electrical conductivity change amount being less than the average change amount, increase the load resistance value to a second value that is greater than the preset standard resistance value by the ratio corresponding to the difference between the electrical conductivity change amount and the average change amount” in combination with the other limitations of the Claim.
Lin does not teach comparing the electrical conductivity change amount with any average change amount. Lin does not teach any ratio corresponding to a difference between the electrical conductivity change amount and the average change amount.

Regarding Claim 9, the prior art of record fails to teach or suggest singly or in combination a sensor module comprising:
“the processor is configured to: despite measurements of the internal resistance of the sensing member corresponding to different values in a same air condition, determine one gas concentration corresponding to the measurements by adjusting the load resistance value of the load resistor” in combination with the other limitations of the Claim.
Lin does not operate on a principle of the internal resistance of the sensing member corresponding to different values in a same air condition. Instead, the main operating principle of Lin is to match the load resistance to the sensing resistance and determine the gas concentration based on the matched load resistance.

Regarding Claim 12, the prior art of record fails to teach or suggest singly or in combination a sensor module comprising:
“the sensor is configured to output a plurality of output values corresponding to an electrical conductivity, and
wherein the processor is configured to determine the electrical conductivity change amount of the sensor based on a difference between the plurality of output values” in combination with the other limitations of the Claim.
Lin does not operate on a principle of the internal resistance of the sensing member corresponding to different values in a same air condition. Instead, the main operating principle of Lin is to match the load resistance to the sensing resistance and determine the gas concentration based on the matched load resistance. The difference is not between multiple VRLs, but rather between VRL and 2.500 volts multiple times.

Claim 18 is objected to on the same grounds as Claim 6.
Claim 19 is objected to on the same grounds as Claim 5.
Claim 20 is objected to on the same grounds as Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        06/19/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868